Morris, C. J.
(dissenting) — The office of state superintendent of public instruction is created by statute; its duties and powers are defined by statute. Whenever, therefore, any question arises as to the nature or extent of such duties or powers, reference must be had to the statute to determine it. Referring to the so-called school code, wherein is to be found all the law relating to the public schools of this state, I look in vain for any such delegation of power, the exercise of which results in the act here complained of.' No such power is vested in respondent by any law. Nor is there any legal warrant for imposing such a penalty. The school code devotes one entire chapter (Laws 1909, p. 357, Tit. III, ch. 14) to the subject of penalties, providing for various penalties for various acts deemed violations of the provisions of the code. No reference is there made to the penalty sought to be enforced in this case. The legislature, having provided the various penalties to be imposed, it must be assumed that such penalties are exclusive of all others. Assuming, therefore, all that respondent contends as to the extent of her supervisory powers over all matters pertaining to the common schools of *88this state, I must withhold from her the right to reduce the apportionment of this school district, because nowhere in the law is she vested with such a power, and not being vested with such a power, she cannot exercise it. I therefore dissent.
Chadwick, J., concurs with Morris, C. J.